


Exhibit 10.5.3


LAMMOT J. DU PONT
SECOND AMENDMENT
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Second
Amendment”) is dated as of December 12, 2012, by and between DuPont Fabros
Technology, Inc., a Maryland corporation (the “Company”), DF Property Management
LLC, a Delaware limited liability company (the “LLC”), and Lammot J. du Pont
(the “Executive”).
A.The Company, the LLC and the Executive are parties to an Amended and Restated
Employment Agreement (the “Original Agreement”), dated as of October 27, 2011,
as amended by a First Amendment to Amended and Restated Employment Agreement
dated as of May 21, 2012.


B.The parties desire to amend the Original Agreement to make certain revisions
to the timing of severance payments.


Accordingly, the parties hereto agree as follows:


1.    The parenthetical at the end of Section 5.3(ii) of the Original Agreement
is hereby amended to read as follows: “(or, if Executive is not a “specified
employee” within the meaning of Code Section 409A at the time of such
termination, on the sixtieth (60) day following the date of termination of
Executive's employment provided, in either case, that the Executive has executed
and delivered the general release described in Section 8.4 and the revocation
period of such release has expired);”.
2.    Unless specifically modified herein, all other terms and conditions of the
Original Agreement shall remain in effect.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.




DUPONT FABROS TECHNOLOGY, INC.




By:     /s/ Hossein Fateh        
Name: Hossein Fateh
Title:
President and Chief Executive Officer





DF PROPERTY MANAGEMENT LLC


By:
DuPont Fabros Technology, L.P.,

its Managing Member


By:
DuPont Fabros Technology, Inc.,

its General Partner


By: /s/ Hossein Fateh        
Name: Hossein Fateh
Title:
President and Chief Executive Officer







/s/ Lammot J. du Pont    
Lammot J. du Pont




